United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.H., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
New York, NY, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 11-644
Issued: September 30, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On January 10, 2011 appellant filed a timely appeal from a November 19, 2010 merit
decision of the Office of Workers’ Compensation Programs (OWCP) which denied his traumatic
injury claim. Pursuant to the Federal Employees’ Compensation Act (FECA)1 and 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant sustained an injury in the performance of duty on
October 1, 2010.
FACTUAL HISTORY
On October 1, 2010 appellant, then a 40-year-old driver, filed a traumatic injury claim
alleging that on October 1, 2010 he experienced pain in his lower back when another car ran a
light and struck his vehicle at the intersection of 10th Avenue and 36th Street, at 1:13 a.m.
1

5 U.S.C. § 8101 et seq.

Appellant’s supervisor noted on the reverse of the claim form that appellant’s work hours were
from 12:35 a.m. until 9:05 a.m. His supervisor also checked a box indicating that the injury
occurred in the performance of duty.
In October 1, 2010 hospital records, a registered nurse noted that appellant was treated in
the emergency room on the same day. Appellant was diagnosed with a lumbosacral muscle
strain and prescribed medication for pain and anxiety. He was advised to see his treating
physician.
On October 8, 2010 OWCP advised appellant that the evidence submitted was
insufficient to support his claim and requested additional evidence. It requested a more detailed
description of the alleged October 1, 2010 incident, including how and where he hit the other
vehicle, from where he was coming and going, statements from any persons who witnessed the
injury or had immediate knowledge of it and an accident report. OWCP also requested a medical
report from appellant’s treating physician, which included a history of injury, firm diagnosis,
findings and test results, treatment provided and a physician’s opinion, based on medical
rationale, explaining how the diagnosed condition was caused or aggravated by the claimed
injury. It also requested additional evidence from the employing establishment.
In an October 6, 2010 medical referral, Dr. Thomas Ortiz, a Board-certified family
practitioner, noted that appellant sprained his left knee, lumbosacral and neck and that he was in
a traffic accident.
In a November 4, 2010 work excuse slip, a physician’s assistant stated that appellant was
unable to work from October 1 to November 14, 2010 due to illness and disability.
Appellant also submitted various physical therapy reports dated October 12 to 14, 2010
and handwritten physical therapy progress records dated October 18 to November 3, 2010.
In a decision dated November 19, 2010, OWCP denied appellant’s claim on the grounds
of insufficient factual evidence establishing fact of injury in the performance of duty. The
decision noted that he had not submitted the requested evidence detailing: “where you hit the
other vehicle, where you came from and where you were heading to, submission of witness
statements and police report….” OWCP also noted that appellant had submitted insufficient
medical evidence establishing that he sustained a diagnosed condition causally related to the
alleged incident.
LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of proof to establish the
essential elements of his claim by the weight of the reliable, probative and substantial evidence2
including that he sustained an injury in the performance of duty and that any specific condition
or disability for work for which he claims compensation is causally related to that employment

2

J.P., 59 ECAB 178 (2007); Joseph M. Whelan, 20 ECAB 55, 58 (1968).

2

injury.3 To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, it first must be determined whether “fact of injury” has been established.4
There are two components involved in establishing fact of injury. First, the employee must
submit sufficient evidence to establish that he actually experienced the employment incident at
the time, place and in the manner alleged.5 Second, the employee must submit evidence,
generally only in the form of probative medical evidence, to establish that the employment
incident caused a personal injury.6
FECA provides for payment of compensation for the disability or death of an employee
resulting from personal injury sustained while in the performance of duty.7 The phrase “while in
the performance of duty” has been interpreted by the Board to be the equivalent of the commonly
found prerequisite in workers’ compensation law of “arising out of and in the course of
employment.” In addressing the issue, the Board has stated that for an incident to occur in the
course of employment, in general, an injury must occur: (1) at a time when the employee may
reasonably be said to be engaged in his or her master’s business; (2) at a place where he or she
may reasonably be expected to be on connection with the employment; and (3) while he or she
was reasonably fulfilling the duties of his or her employment or engaged in doing something
incidental thereto.8
ANALYSIS
Appellant alleged that on October 1, 2010 he sustained a back injury when another car
struck his vehicle at the intersection of 10th Avenue and 36th Street. As part of his burden of
proof, he must establish all the elements of his claim, including that the October 1, 2010 incident
occurred in the performance of duty at the time, place and in the manner alleged. OWCP denied
appellant’s claim finding that he did not provide sufficient details describing the incident to
establish that it occurred in the performance of duty.
The Board finds that appellant failed to establish that he sustained an injury in the
performance of duty on October 1, 2010.
Appellant’s occupation of “driver” requires that he perform employment duties in a
vehicle, off the employing establishment’s premises. While the record reflects that the incident
occurred during his work hours, he has not sufficiently described the alleged October 1, 2010
incident to establish that it occurred in the performance of duty.9 Appellant has alleged that the
3

G.T., 59 ECAB 447 (2008); Elaine Pendleton, 40 ECAB 1143, 1145 (1989); M.M., Docket No. 08-1510 (issued
November 25, 2010).
4

S.P., 59 ECAB 184 (2007); Alvin V. Gadd, 57 ECAB 172 (2005).

5

Bonnie A. Contreras, 57 ECAB 364 (2006); Edward C. Lawrence, 19 ECAB 442 (1968).

6

David Apgar, 57 ECAB 137 (2005); John J. Carlone, 41 ECAB 354 (1989).

7

5 U.S.C. § 8102(a).

8

J.E., 59 ECAB 119 (2007).

9

See Dennis M. Mascarenas, 49 ECAB 215, 218 (1997).

3

accident occurred at the intersection of 10th Avenue and 36th Street. This information is not
sufficient to establish his claim because it does not establish that he was at a place where he was
reasonably expected to be and at a time when he was fulfilling duties of his employment.
Appellant failed to describe the purpose of his trip, and describe why he was at the said
intersection at the time of the accident. In a letter dated October 8, 2010, OWCP advised
appellant of the deficiencies of his claim and requested additional factual evidence to establish
that the alleged vehicle accident occurred as alleged. Appellant did not submit any additional
statements describing the alleged October 1, 2010 incident or providing additional details. Thus,
he did not submit sufficient evidence to establish that the October 1, 2010 incident occurred in
the performance of duty.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant did not meet his burden of proof to establish that he
sustained an injury in the performance of duty on October 1, 2010.10

10

The Board notes that appellant submitted additional evidence following the November 19, 2010 merit decision.
Since the Board’s jurisdiction is limited to evidence that was before OWCP at the time it issued its final decision,
the Board may not consider this evidence for the first time on appeal. See 20 C.F.R. § 501.2(c); Sandra D. Pruitt, 57
ECAB 126 (2005). Appellant may submit that evidence to OWCP along with a request for reconsideration.

4

ORDER
IT IS HEREBY ORDERED THAT the November 19, 2010 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: September 30, 2011
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

